IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :           No. 2406 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 119 DB 2017
                                :
           v.                   :           Attorney Registration No. 36248
                                :
KEITH ALAN BASSI,               :           (Washington County)
                                :
                Respondent      :


                                       ORDER


PER CURIAM


      AND NOW, this 21st day of December, 2017, upon consideration of the Verified

Statement of Resignation, Keith Alan Bassi is disbarred on consent from the Bar of the

Commonwealth of Pennsylvania, retroactive to August 16, 2017. See Pa.R.D.E. 215.

Respondent shall comply with the provisions of Pa.R.D.E. 217 and pay costs to the

Disciplinary Board. See Pa.R.D.E. 208(g).